UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 14-4596


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SAMUEL G. MAMUDU,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:13-cr-00227-HEH-1)


Submitted:   January 29, 2015                Decided:    February 4, 2015


Before AGEE and      KEENAN,   Circuit   Judges,   and    DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Caroline S.
Platt, Appellate Attorney, Carolyn V. Grady, Assistant Federal
Public Defender, Alexandria, Virginia, for Appellant.     Dana J.
Boente, United States Attorney, Erik S. Siebert, Assistant
United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Samuel G. Mamudu appeals the 216-month upward variant

sentence        imposed       by    the       district     court       following       a     jury

conviction        for      interference         with      commerce       by     robbery,      in

violation       of    18   U.S.C.      §      1951(a)    (2012),       and    brandishing      a

firearm in furtherance of a crime of violence, in violation of

18 U.S.C. § 924(c) (2012).                    On appeal, Mamudu contends that the

upward variant sentence is unreasonable.                          Finding no error, we

affirm.

            We review sentences for reasonableness under an abuse

of discretion standard.                United States v. Lynn, 592 F.3d 572,

576 (4th Cir. 2010); see Gall v. United States, 552 U.S. 38, 46

(2007).     “In reviewing a variant sentence, we consider whether

the sentencing court acted reasonably both with respect to its

decision    to       impose    such       a   sentence     and    with       respect    to    the

extent of the divergence from the sentencing range.”                                       United

States     v.    Washington,          743      F.3d     938,     944    (4th     Cir.      2014)

(internal quotation marks omitted).

            Mamudu         first      contends          that     the    district        court’s

decision    to       impose    an     upward     variance        is    unreasonable.          In

imposing a variance, the district court must adequately explain

its decision; that explanation “must be tied to the factors set

forth in [18 U.S.C.] § 3553(a) [(2012)] and must be accompanied

by findings of fact as necessary.”                       United States v. Hernandez-

                                                 2
Villanueva,        473   F.3d       118,    122-23       (4th     Cir.    2007)     (internal

citation      omitted).         The       court     is    not,    however,       required    to

“explicitly discuss each factor on the record or robotically

tick through § 3553(a)’s every subsection.”                              United States v.

Rivera-Santana,          668    F.3d      95,     105    (4th     Cir.    2012)     (internal

quotation marks omitted).

              We    discern          no     error        in     the      district     court’s

determination       that       an    upward     variance         was   warranted     in   this

case.        The   district         court   considered          the    § 3553(a)     factors,

explained the basis for the upward variance, and clearly tied

the variance to several of the § 3553(a) factors.                                   Thus, we

conclude that the district court’s decision to impose an upward

variance was reasonable.

              Mamudu also contends that the extent of the district

court’s upward variance is unreasonable.                           Any sentence imposed

by the district court “must be sufficient, but not greater than

necessary,” to satisfy the purposes of sentencing.                                  18 U.S.C.

§ 3553(a).         “[D]istrict courts have extremely broad discretion

when determining the weight to be given each of the § 3553(a)

factors.”      United States v. Jeffery, 631 F.3d 669, 679 (4th Cir.

2011); see Rivera-Santana, 668 F.3d at 105 (stating that “it was

well within the court’s discretion to accord more weight to the

host    of    aggravating           factors”).           This    Court    must    “give     due

deference to the district court’s decision that the § 3553(a)

                                                3
factors, on a whole, justify the extent of the variance.”               Gall,

552 U.S. at 51.

           We conclude that, given the broad discretion afforded

to the district court, the extent of the upward variance is

reasonable.      Upon balancing several of the § 3553(a) factors,

the court found the extent of the variance to be adequate but

not greater than necessary to satisfy the § 3553(a) factors, and

we defer to that determination under the circumstances.

           Accordingly, we affirm the district court’s judgment.

We   dispense   with   oral   argument   because    the   facts   and   legal

contentions     are   adequately   presented   in   the   materials     before

this Court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                     4